Per CüRiam.
The appellants assign as error that portion of the order entered below overruling the demurrer of T. 0. Terry and overruling the demurrer of the other defendants other than the corporate defendant.
*70The cause of action alleged by the plaintiffs against defendant T. 0. Terry, and the relief sought against him, does not similarly affect all the other defendants.
On the other hand, the relief sought by the plaintiffs against the Clinton Piner faction does not similarly affect the defendant Terry. Cf. Conference v. Creech and Teasley v. Creech and Miles, 256 N.C. 128, 123 S.E. 2d 619, s. c. 259 N.C. 1, 129 S.E. 2d 600.
We hold that there is a misjoinder both of parties and causes of action.
For the reasons stated, the order of the court below overruling the demurrers interposed by the appellants is reversed. Teague v. Oil Co., 232 N.C. 65, 59 S.E. 2d 2, s.c. 232 N.C. 469, 61 S.E. 2d 345.
Reversed.